DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/3021 has been entered.

Status of Claims
Claims 1-3, 5-9, 11-14, 16, 17 and 19 are pending.  Claims 1, 3 and 8 have been amended.  Claims 4, 10, 15, 18 and 20 have been canceled.  

Response to Arguments
Applicant’s arguments filed 9/30/2021, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Hu US 2017/004814 in view of Sporck US 2017/0085098.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 14, 16, 17 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Hu US 2017/004814 in view of Sporck US 2017/0085098.

Regarding claim 1 and 14, Hu teaches:
An electronic equipment, comprising: 
a processor (Fig 1 microprocessor Par 0022 “The microprocessor”), 
a communication control chip (the microprocessor has communication control within it. Par 0022 “The microprocessor in the mobile terminal can be designed to initiate on its own initiative a communication command to the externally connected charging device in the UART communication mode:), 
a direct charging control switch (Fig 1 direct charging switch), 
one or more charging chips (Fig 1 Power source managing Chip), 
a physical charging interface (Fig 1 Ji) and a battery (Fig 1 battery), 

(microprocessor couple to communication control chip within it coupled to switch via control signal and visually coupled to chip. Fig 1; Par 0021 “to receive a control signal output by the microprocessor” and Par 0008 “battery is charged through the direct charging switch, in response to the switch control signal”); 

the communication control chip, the direct charging control switch and the one or more charging chips are all electrically coupled with the physical charging interface; (the communication control chip, the direct charging control switch and the one or more charging chips are all electrically coupled with the physical charging interface see Fig 1 Ji)

the direct charging control switch and the one or more charging chips are all electrically coupled with the battery (the direct charging control switch and the one or more charging chips are all electrically coupled with the battery see Fig 1 battery); and 

the processor is configured to determine a type of a charger coupled with the physical charging interface through the communication control chip (type of charger is determined to be a charger for standard charging or direct charging. see Par “[0049] In this embodiment, if the inserted external device is detected as the host or the normal power source adaptor, then the battery is charged by the power source managing chip in the standard SDP charging mode (if the host is inserted) or the standard DCP charging mode (if the normal power source adaptor is inserted). and [0051] If the inserted external device is detected as the power source adaptor for charging directly, then the mobile terminal operates in a subsequent rapid charging mode), and 

set the direct charging control switch into an ON state or an OFF state based on the type of the charger (when charger for direct charging is detected switch is on when standard charger is detected switch is off.  see Par [0049] as noted above and Par [0050] The microprocessor controls the direct charging switch to be kept in the defaulted Off state, and also starts the power source managing chip to receive the charging voltage input by the host or the normal power source adaptor, Par 0095 “the direct charging switch is configured to control the mobile terminal to be switched between a charging mode in which the battery is charged through the power source managing chip, and a charging mode in which the battery is charged through the direct charging switch, in response to the switch control signal. In an actual application”), 

wherein the processor determines the type of the charger by: 
detecting whether the charger supports a preset direct charging protocol through the communication control chip (detecting charger supports direct charging protocol when communication is fed back. see Par “[0022] The microprocessor in the mobile terminal can be designed to initiate on its own initiative a communication command to the externally connected charging device in the UART communication mode after the differential data pins D+ and D− of the USB interface Ji are switched to be connected with the UART interfaces TXD and RXD of the microprocessor, and if a valid command fed back by the external charging device is received, to determine that the inserted external device is the power source adaptor for charging directly;”)
by sending authentication information of the preset direct charging protocol to the charger according to a Power Delivery (PD) protocol, (authentication information is sent in the handshaking of charger and device to dynamically adjust power delivery based on information i.e. PD protocol. see Par 0026 “The controller has the UART interfaces TX2 and RX2 thereof connected with the communication pins Tx and Rx of the charging interface Jo for UART communication with the microprocessor in the mobile terminal to exchange a handshake instruction, and receives the control information sent by the mobile terminal, upon the successful handshake to adjust dynamically the volt value of the charging voltage output by the AC-DC unit according to the varying voltage of the battery in the mobile terminal.”) and
receiving response information of the preset direct charging protocol sent by the charger according to the PD protocol (receiving response of feedback from charger in the exchanging of information in the handshake of power delivery of charger to dynamically adjust voltage. see Par 0026 “The controller has the UART interfaces TX2 and RX2 thereof connected with the communication pins Tx and Rx of the charging interface Jo for UART communication with the microprocessor in the mobile terminal to exchange a handshake instruction, and receives the control information sent by the mobile terminal, upon the successful handshake to adjust dynamically the volt value of the charging voltage output by the AC-DC unit according to the varying voltage of the battery in the mobile terminal.”); 
Hu discloses: 
determining that the charger is a preset charger if the charger supports the preset direct charging protocol is noted above as shown in (Par 0022 and 0026), since the preset charger is just a label and the charger is determined to support preset direct charging protocols as taught by Hu then it is a 1st type of charger note as the preset charger.
determining that the charger is a high-voltage charger or an ordinary charger if the charger does not support the preset direct charging protocol is also noted above as shown in Par 0022 and 0026, since the ordinary charger/high-voltage is just a label (high relative to what?), the charger that doesn’t have the direct charging protocol so is a 2nd “high voltage” type of charger.
Hu does not explicitly disclose further delimitating the charger type by determining if the charger supports or doesn’t support the Qualcomm QC protocol.
However, Sporck discloses determining if the charger supports or doesn’t support the Qualcomm QC protocol (Par 0020 “Quick Charge 3.0™ from Qualcomm®” and Par 0035 “the adapter type is detected. In this example, the detected adapter type is a Quick Charge 3.0™ adapter”).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Hu to further include delimitating the charger type by the Qualcomm QC protocol taught by Sporck for the purpose adapting to different voltages (Par 0020).

Regarding claim 3, Hu does not teach:
wherein the communication control chip comprises: 
a logic control chip and 
a transmission chip, and 
the transmission chip supports the PD protocol;
the logic control chip is electrically coupled with the physical charging interface and the transmission chip; and 
the transmission chip is electrically coupled with the logic control chip and the processor.  
Sporck teaches:
wherein the communication control chip (Fig 5 #515 PMIC) comprises: 
a logic control chip (Fig 5 #530 Digital Logic) and 
a transmission chip (Fig 5 #523 and 522 par, and 
the transmission chip supports the PD protocol (par 0020 “USB ports may also support producing different voltages in response to control signals received from an electronic device, including USB ports supporting USB Power Delivery over USB type-C cables” wherein USB power delivery is the PD protocol);
the logic control chip is electrically coupled with the physical charging interface and the transmission chip (Fig 5 #530 electrically coupled to D+ and D- of physical charging interface via coupled #523 and #522; par 0042 “HVDCP includes an APSD interface 811 to produce a control signal Vadp change, which causes APSD control circuit 802 to generate control signals to negotiate a change in the external power source voltage”, wherein control signals travel on D lines of interface); and 
the transmission chip is electrically coupled with the logic control chip and the processor (par 0034 “the methods and techniques described herein using an algorithm operating on a processor in communication with herein described circuit components” wherein a processor is transmitting instructions to transmission chip).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify communication control chip and processor taught by Hu to have logic control and transmission chip taught by Sporck for the purpose of optimizing power dissipation during battery charging and have quick charging capability. (Refer to par 0003 and 0024)

  Regarding claim 16, Hu teaches:
wherein controlling the charger to perform charging according to the first charging mode comprises: 
detecting, by the processor, whether a voltage of a battery reaches an ith threshold value or not in an ith detection through the one or more charging chips (Par 0053 “If the cell voltage Vbat_real of the battery is Vbat_real<3.5V or Vbat_real>4.1V, then the microprocessor controls the direct charging switch to be kept in the default Off state, and also starts the power source managing chip to receive the constant charging voltage input by the power source adaptor for charging directly”), 
(Par 0053 “lower voltage threshold S1 and the upper voltage threshold S2 of the 4.2V”); 
generating, by the processor, a charging control instruction according to the voltage of the battery when the voltage of the battery reaches the ith threshold value (Par 0053 “If the cell voltage Vbat_real of the battery is detected in the range [3.5V, 4.1V] delimited by the direct charging thresholds, then the mobile terminal enters the subsequent direct charging process.”); 
sending, by the processor, the charging control instruction to the charger through the communication control chip (Par 0046 “the microprocessor initiates a communication command A on its own initiative to the external power source adaptor after switching the communication interface of the microprocessor from the differential data interfaces DP and DN to the UART interfaces TXD and RXD”), 
the charging control instruction being configured to control the charger to reduce a charging current (Par 0050 “then the power source managing chip enters a constant-voltage charging phase in which constant voltage is output to charge the battery, and at this time the charging current is gradually decreased with the rising voltage of the battery until the battery is fully charged”); and 
executing the step of detecting, by the processor, whether the voltage of the battery reaches an (i+1)th threshold value or not in an (i+1)th detection through the one or more charging chips, the ith threshold value being smaller than or equal to the (i+1)th threshold value (Par “[0053] In this embodiment, the direct charging thresholds (a lower voltage threshold S1 and an upper voltage threshold S2) can be determined particularly dependent upon the real condition of the battery to preferably agree with the voltage range of the battery corresponding to the constant-current charging phase in the normal DCP charging mode. For example, the lower voltage threshold S1 and the upper voltage threshold S2 of the 4.2V chargeable battery above can be set to S1=3.5V and S2=4.1V. If the cell voltage Vbat_real of the battery is Vbat_real<3.5V or Vbat_real>4.1V, then the microprocessor controls the direct charging switch to be kept in the default Off state, and also starts the power source managing chip to receive the constant charging voltage input by the power source adaptor for charging directly, e.g., DC 5V charging voltage, to pre-charge the battery at small current (for Vbat_real<3.5V) or at constant voltage (for Vbat_real>4.1V), that is, the battery is charged in the same charging mode as the host and the normal power source adaptor. If the cell voltage Vbat_real of the battery is detected in the range [3.5V, 4.1V] delimited by the direct charging thresholds, then the mobile terminal enters the subsequent direct charging process.”).  

Regarding claim 17, Hu teaches:
detecting, by the processor, whether the charging current of the charger is lower than a current threshold value or not through the one or more charging chips (Par 0059 “the power source adaptor for charging directly sends information E to the mobile terminal, monitors in real time the actual charging current Ichg output by the AC-DC unit, through the current monitoring chip, and if |Ichg−Itarg|>Ie (Ie represents a controllable range of the difference between the actual charging current value of the power source adaptor for charging directly and the target charging current value, and can be preferably set to Ie=500 mA in this embodiment), or Ichg>Imax”); and 
(Par 0059 “transistors Q1 to be switched off to thereby block the charging power source output by the AC-DC unit from being transmitted to the mobile terminal. If |Ichg−Itarg|≦Ie and Ichg≦Imax, then the power source adaptor for charging directly ends this adjusting process, and charges directly at large current the battery in the mobile terminal using the adjusted charging voltage, where the charging current here can rise beyond 3500 mA”),
setting, by the processor, the direct charging control switch to the OFF state, and performing charging through the one or more charging chips according to the second charging mode.  (par 0053 “If the cell voltage Vbat_real of the battery is Vbat_real<3.5V or Vbat_real>4.1V, then the microprocessor controls the direct charging switch to be kept in the default Off state”)

Regarding claim 19, Hu teaches:
establishing, by the processor, a communication connection with the charger through the communication control chip when the charger is coupled to the physical charging interface.  (Par 0025 “two communication pins Tx and Rx are arranged in the charging interface Jo.”.…. “USB interface Ji of the mobile terminal for UART communication between them”) 

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Hu US 2017/004814 in view of Sporck US 2017/0085098 as applied to claim 1 above, and further in view of Kim US 2014/0009120.

Regarding claim 2, Hu does not explicitly teach:

Kim teaches:
wherein the one or more charging chips comprises at least two charging chips coupled in parallel with each other (Fig 2A #207 and 209).  
However it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charging chips taught by Hu to have the one or more charging chips comprises at least two charging chips coupled in parallel with each other since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Claim 5 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Hu US 2017/004814 in view of Sporck US 2017/0085098 as applied to claim 1  above, and further in view of Sporck et al. US 2017/0269141.

Regarding claim 5, Hu teaches:
wherein the physical charging interface comprises: a Ground (GND) pin, Voltage Bus (VBUS) pins. (Fig 1 Ji with GND and VBUS);
the direct charging control switch is electrically coupled with the VBUS pins. (Fig 1 charging switch connected to VBUS); and 
the GND pin in the interface is grounded. (Fig 1 GND connected to ground)
Hu does not explicitly teach:

the USB TYPE-C interface comprises: a Ground (GND) pin, Voltage Bus (VBUS) pins and a Configuration Channel (CC) pin; 
the communication control chip is electrically coupled with the VBUS pins or the CC pin in the USB TYPE-C interface.
Sporck (9141) teaches:
wherein the physical charging interface is a Universal Serial Bus TYPE-C (USB TYPE-C) interface (Fig 3);
the USB TYPE-C interface comprises: 
a Ground (GND) pin, Voltage Bus (VBUS) pins and a Configuration Channel (CC) pin; (Fig 4 #408, 418, 412)
the communication control chip is electrically coupled with the VBUS pins or the CC pin in the USB TYPE-C interface (Fig 10 1012, 1008 Par 0050 “the resistance associated with the CCl terminal 410 and/or CC2 terminal 412 may be measured. The control circuit and/or monitor 204 may generate one or more control signals 206”) 
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify interface taught by Hu to have USB TYPE-C taught by Sporck (9141) for the purpose of being bidirectional and large power transfer. (Refer to Par 0041)

  Regarding claim 6, Hu does not explicitly teach:

Sporck (9141) teaches:
wherein a number of the VBUS pins is at least two; and the at least two VBUS pins are electrically coupled together.   (Fig 4 #418a-d)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Vbus pin taught by Hu to have a number of the VBUS pins is at least two taught by Sporck (9141) for the purpose of being bidirectional and large power transfer. (Refer to Par 0041)

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Hu US 2017/004814 in view of Sporck US 2017/0085098 as applied to claim 1  above, and further in view of Dunstan US 2016/0378971.

  Regarding claim 7, Hu does not explicitly teach:
wherein the communication control chip also comprises an encryption chip; and the encryption chip is electrically coupled with the transmission chip.
Dunstan teaches:
wherein the communication control chip (Fig 2 #210) also comprises an encryption chip (Par 0045 “By encrypting authentication in a first domain”); and the encryption chip is electrically coupled with the transmission chip (Par 0030 “the multi-protocol connection includes a first and second transmit and receive signal lines.” and Par 0042 “to facilitate the secure electronic transfer of information, such as certificates authenticating the host and peripheral device.”). (encryption in authentication module and multi-protocol device has a transmission chip. Fig 2 #210 and Fig 508; Par 0056 “500 that stores code for authentication of a multi-protocol device”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the communication control chip taught by Hu to have an encryption chip taught by Dunstan for the purpose of authentication of devices. (Refer to Par 0001)

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2017/004814 in view of Bowles et al. US 2007/0032098 and Sporck US 2017/0085098.

Regarding claim 8, Hu teaches:
A charger (Fig 2), comprising: 
a rectification control chip, (Fig 2 AC-DC unit)
a communication control chip and a physical charging interface, (controller having a communication control chip and interface to communicate. see Par 0026 “The controller has the UART interfaces TX2 and RX2 thereof connected with the communication pins Tx and Rx of the charging interface Jo for UART communication with the microprocessor in the mobile terminal”) 
(Fig 2: controller and AC-DC unit are both electrically coupled to jo via controlling unit) 
the communication control chip is electrically coupled with the rectification control chip (Fig 2; AC-DC unit electrically coupled to Controller); 
wherein the preset charger is a charger that supports a preset direct charging protocol (detecting charger supports direct charging protocol when communication is fed back. see Par “[0022] The microprocessor in the mobile terminal can be designed to initiate on its own initiative a communication command to the externally connected charging device in the UART communication mode after the differential data pins D+ and D− of the USB interface Ji are switched to be connected with the UART interfaces TXD and RXD of the microprocessor, and if a valid command fed back by the external charging device is received, to determine that the inserted external device is the power source adaptor for charging directly;”); and 
wherein the communication control chip is further configured to: 
receive authentication information of the preset direct charging protocol sent by the electronic equipment according to a Power Delivery (PD); acquire content in the authentication information of the preset direct charging protocol through the PD protocol; and send response information of the preset direct charging protocol to the electronic equipment based on the content according to the PD protocol. (authentication information is received and sent and acquired in the handshaking of charger is direct charger and device to dynamically adjust power delivery based on information i.e. PD protocol. see Fig 3, 4 and Par 0026 “The controller has the UART interfaces TX2 and RX2 thereof connected with the communication pins Tx and Rx of the charging interface Jo for UART communication with the microprocessor in the mobile terminal to exchange a handshake instruction, and receives the control information sent by the mobile terminal, upon the successful handshake to adjust dynamically the volt value of the charging voltage output by the AC-DC unit according to the varying voltage of the battery in the mobile terminal.”)

Even though Hu teaches:
the communication control chip is configured to receive charging control instruction sent by an electronic equipment coupled with the physical charging interface when it is determined that the charger is a preset charger (Fig 4; Par 0026 “The controller has the UART interfaces TX2 and RX2 thereof connected with the communication pins Tx and Rx of the charging interface Jo for UART communication with the microprocessor in the mobile terminal to exchange a handshake instruction, and receives the control information sent by the mobile terminal, upon the successful handshake to adjust dynamically the volt value of the charging voltage output by the AC-DC unit according to the varying voltage of the battery in the mobile terminal.”), and 
the rectification control chip is configured to control a charging current of the charger according to the charging control instruction (Par “[0027] In order to adjust the output voltage of the AC-DC unit, in this embodiment, the digital potentiometer is designed in the controlling unit to be connected with the controller. The controller generates a voltage adjusting instruction based on the received control information, and sends the voltage adjusting instruction to the digital potentiometer to change the resistance value of a valid resistor of the digital potentiometer. In this embodiment, the controller can be connected and communicate with the digital potentiometer preferably over an I2C bus, as illustrated in FIG. 2, to transmit the voltage adjusting instruction.”), 
Hu does not explicitly teach:
an encrypted charging control, and decrypt the encrypted charging control instruction; 
Bowles teaches:
encrypted charging control instruction and decrypt the encrypted charging control instruction (Fig 4 #408; Par 0054 “encryption block 408 may store intermediate values in flash memory 406 when encrypting or decrypting data. USB controller 404 may use flash memory 406 as a buffer to regulate the flow of data passed to or from a connector or Medium Access Controller 401.” and par 0015 “a computer network wherein program instructions are sent over optical or communication links”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charging control instructions taught by Hu to be encrypted and decrypted taught by Bowles for the purpose of securing data and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Hu discloses: 
determining that the charger is a preset charger if the charger supports the preset direct charging protocol is noted above as shown in (Par 0022 and 0026), since the preset charger is just a label and the charger is determined to support preset direct Hu then it is a 1st type of charger note as the preset charger.
determining that the charger is a high-voltage charger or an ordinary charger if the charger does not support the preset direct charging protocol is also noted above as shown in Par 0022 and 0026, since the ordinary charger/high-voltage is just a label (high relative to what?), the charger that doesn’t have the direct charging protocol so is a 2nd “high voltage” type of charger.
Hu does not explicitly disclose further delimitating the charger type by determining if the charger supports or doesn’t support the Qualcomm QC protocol.
However, Sporck discloses determining if the charger supports or doesn’t support the Qualcomm QC protocol (Par 0020 “Quick Charge 3.0™ from Qualcomm®” and Par 0035 “the adapter type is detected. In this example, the detected adapter type is a Quick Charge 3.0™ adapter”).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Hu to further include delimitating the charger type by determining if the charger supports or doesn’t support the Qualcomm QC protocol taught by Sporck for the purpose adapting to different voltages (Par 0020).

Claim 9 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2017/004814 in view of Bowles et al. US 2007/0032098 and Sporck US 2017/0085098.

  Regarding claim 9, Hu does not teach:
wherein the communication control chip comprises: 

a transmission chip, and 
the transmission chip supports the PD protocol;
the logic control chip is electrically coupled with the physical charging interface and the transmission chip; and 
the transmission chip is electrically coupled with the logic control chip and the processor.  
Sporck teaches:
wherein the communication control chip (Fig 5 #515 PMIC) comprises: 
a logic control chip (Fig 5 #530 Digital Logic) and 
a transmission chip (Fig 5 #523 and 522 par, and 
the transmission chip supports the PD protocol (par 0020 “USB ports may also support producing different voltages in response to control signals received from an electronic device, including USB ports supporting USB Power Delivery over USB type-C cables” wherein USB power delivery is a preset transmission protocol);
the logic control chip is electrically coupled with the physical charging interface and the transmission chip (Fig 5 #530 electrically coupled to D+ and D- of physical charging interface via coupled #523 and #522; par 0042 “HVDCP includes an APSD interface 811 to produce a control signal Vadp change, which causes APSD control circuit 802 to generate control signals to negotiate a change in the external power source voltage”, wherein control signals travel on D lines of interface); and 
the transmission chip is electrically coupled with the logic control chip and the processor (par 0034 “the methods and techniques described herein using an algorithm operating on a processor in communication with herein described circuit components” wherein a processor is transmitting instructions to transmission chip).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify communication control chip and processor taught by Hu to have logic control and transmission chip taught by Sporck for the purpose of optimizing power dissipation during battery charging and have quick charging capability. (Refer to par 0003 and 0024)

Claim 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable Hu et al. US 2017/004814 in view of Bowles et al. US 2007/0032098 and Sporck et al. US 2017/0085098 as applied to claim 8  above, and further in view of Sporck et al. US 2017/0269141.

Regarding claim 11, Hu teaches:
wherein the physical charging interface comprises: a Ground (GND) pin, Voltage Bus (VBUS) pins. (Fig 1 Ji with GND and VBUS);
the direct charging control switch is electrically coupled with the VBUS pins. (Fig 1 charging switch connected to VBUS); and 
the GND pin in the interface is grounded. (Fig 1 GND connected to ground)
Hu does not explicitly teach:
wherein the physical charging interface is a Universal Serial Bus TYPE-C (USB TYPE-C) interface;

the communication control chip is electrically coupled with the VBUS pins or the CC pin in the USB TYPE-C interface.
Sporck (9141) teaches:
wherein the physical charging interface is a Universal Serial Bus TYPE-C (USB TYPE-C) interface (Fig 3);
the USB TYPE-C interface comprises: 
a Ground (GND) pin, Voltage Bus (VBUS) pins and a Configuration Channel (CC) pin; (Fig 4 #408, 418, 412)
the communication control chip is electrically coupled with the VBUS pins or the CC pin in the USB TYPE-C interface (Fig 10 1012, 1008 Par 0050 “the resistance associated with the CCl terminal 410 and/or CC2 terminal 412 may be measured. The control circuit and/or monitor 204 may generate one or more control signals 206”) 
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify interface taught by Hu to have USB TYPE-C taught by Sporck (9141) for the purpose of being bidirectional and large power transfer. (Refer to Par 0041)

  Regarding claim 12, Hu does not explicitly teach:
wherein a number of the VBUS pins is at least two; and the at least two VBUS pins are electrically coupled together.  
Sporck (9141) teaches:
wherein a number of the VBUS pins is at least two; and the at least two VBUS pins are electrically coupled together.   (Fig 4 #418a-d)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Vbus pin taught by Hu to have a number of the VBUS pins is at least two taught by Sporck (9141) for the purpose of being bidirectional and large power transfer. (Refer to Par 0041)

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2017/004814 in view of Bowles et al. US 2007/0032098 and Sporck et al. US 2017/0085098  as applied to claim 9  above, and further in view of Dunstan US 2016/0378971.

  Regarding claim 13, Hu does not explicitly teach:
wherein the communication control chip also comprises an encryption chip; and the encryption chip is electrically coupled with the transmission chip.
Dunstan teaches:
wherein the communication control chip (Fig 2 #210) also comprises an encryption chip (Par 0045 “By encrypting authentication in a first domain”); and the encryption chip is electrically coupled with the transmission chip (Par 0030 “the multi-protocol connection includes a first and second transmit and receive signal lines.” and Par 0042 “to facilitate the secure electronic transfer of information, such as certificates authenticating the host and peripheral device.”). (encryption in authentication module and multi-protocol device has a transmission chip. Fig 2 #210 and Fig 508; Par 0056 “500 that stores code for authentication of a multi-protocol device”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the communication control chip taught by Hu to have an encryption chip taught by Dunstan for the purpose of authentication of devices. (Refer to Par 0001)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wojcik 2014/0191033, Peng 2018/0248384.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859